     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                                 FRESNO DIVISION
12
13                                                     ) Case No.: 1:18-cv-01431-BAM
     JESUS AUGUSTINE BELTRAN, JR.,                     )
14                                                     )
                       Plaintiff,                      ) STIPULATION AND ORDER FOR AN
15                                                     ) EXTENSION OF TIME
            vs.                                        )
16   NANCY BERRYHILL,                                  )
     Acting Commissioner of Social Security,           )
17                                                     )
                                                       )
18                     Defendant.                      )
                                                       )
19
20
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that the time for responding to Plaintiff’s Confidential Letter be extended by
22
     30 days, from Monday, May 6, 2019, to Monday, June 6, 2019. This is Defendant’s first request
23
     for an extension of time to respond to Plaintiff’s letter brief. Defendant respectfully requests this
24
     additional time in order to research the issues Plaintiff raises in his letter brief. Counsel for
25
     Defendant has conferred with counsel for Plaintiff, who consents to the request. The parties
26
     further stipulate that all subsequent dates in the Court’s Scheduling Order shall be modified
27
     accordingly.
28


     Stip. & Order for Ext.; 1:18-cv-01431-BAM          1
 1
 2            Counsel for Defendant apologizes to the Court for any inconvenience caused by this
 3   delay.
 4
                                                       Respectfully submitted,
 5
 6   Dated: May 3, 2019                                /s/_Melissa Newel_________________________
                                                       (*as authorized via email on May 2, 2019)
 7                                                     MELISSA NEWEL
                                                       Attorney for Plaintiff
 8
 9
                                                       MCGREGOR W. SCOTT
10                                                     United States Attorney
11                                                     DEBORAH LEE STACHEL
                                                       Regional Chief Counsel, Region IX
12                                                     Social Security Administration
13                                               By:   /s/ Carol S. Clark
14                                                     CAROL S. CLARK
                                                       Special Assistant U.S. Attorney
15
                                                       Attorneys for Defendant
16
17
18
                                                       ORDER
19
              Pursuant to the parties’ stipulation, and good cause appearing, the deadline for Defendant
20
     to respond to Plaintiff’s Confidential Letter brief is HEREBY EXTENDED to June 6, 2019. All
21
     other deadlines in the Court’s Scheduling Order are modified accordingly.
22
23   IT IS SO ORDERED.
24
         Dated:       May 6, 2019                                 /s/ Barbara    A. McAuliffe       _
25                                                            UNITED STATES MAGISTRATE JUDGE
26
27
28


     Stip. & Order for Ext.; 1:18-cv-01431-BAM            2
